Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Casey (Reg. No. 40294) on 2 Mar 2022.
The application has been amended as follows: 

Claim 1 has been amended as follows:
A device for analyzing images from a magnetic resonance (MR) system, comprising:
a hardware processor coupled with a storage system accessible to the hardware processor; and
a display in communication with the at least one hardware processor, 
wherein the hardware processor is configured to
receive a plurality of non-contrast MR images of a heart
 inside myocardium of the heart;
obtain, by receiving input from an operator, a first threshold value corresponding to a peak blood flow in a first tissue in the heart and a second threshold value corresponding to when the peak blood flow occurs in the first tissue;
identify, by comparing the blood flow signals to the first and second thresholds, a first spatial segment of the myocardium in which the obtained blood flow signals corresponding to the first tissue in the [[organ]]heart are below the first threshold value and for which the peak blood flow occurs after the second threshold value; and
display on the display at least one of the non-contrast MR images with the first spatial segment of the myocardium highlighted as a highlighted spatial segment to indicate that the blood flow signals of the first spatial segment of the myocardium are below the first threshold value and have the peak blood flow value after the second threshold.

Claim 2 has been amended as follows:
The device of claim 1, wherein the hardware processor is configured to:
identify a plurality of second spatial segments of the myocardium in each of the plurality of non-contrast MR images;

calculate an area under the curve before a treatment to the first spatial segment of the myocardium and calculate an area under the curve after a treatment to the first spatial segment of the myocardium.

Claim 3 has been amended as follows:
The device of claim 1, wherein the hardware processor is configured to obtain the first threshold value corresponding to the peak blood flow in the first tissue in the heart by receiving the input from the operator based on analyzing the non-contrast MR images.

Claim 5 has been amended as follows:
The device of claim 1, wherein the hardware processor is configured to obtain a first plurality of the blood flow signals corresponding to a region in the heart before a treatment procedure to restore blood flow in the region.

Claim 6 has been amended as follows:
The device of claim 5, wherein the hardware processor is configured to obtain a second plurality of the blood flow signals corresponding to the region after the treatment procedure.

Claim 7 has been amended as follows:
the blood flow signals and the second plurality of the blood flow signals.

Claim 8 has been amended as follows:
The device of claim 7, wherein the hardware processor is configured to determine that the treatment procedure is successful when the second plurality of the blood flow signals indicate that the peak blood flow in the region is greater than the first threshold and a peak time corresponding to the peak blood flow is less than the second threshold.

Claim 21 is cancelled.

Claim Interpretation
The limitation “non-contrast MR images” recited in the claims have been given a broadest reasonable interpretation in light of the specification as MR images “without injection of a chemical contrast agent” (see at least [0036] of the specification of the instant application).

Allowable Subject Matter
Claims 1-3 and 5-8 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Angela M Hoffa/Primary Examiner, Art Unit 3799